Motion by the respondent, Gerard E McLoughlin, admitted as Gerard Peter McLoughlin, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 5, 1976, under the name Gerard Peter McLoughlin. By decision and order on motion of this Court dated December 7, 1998, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against the respondent, and the issues raised were referred to the Honorable Harry H. *754Kutner, as Special Referee to hear and report. By opinion and order of this Court dated February 28, 2000, the respondent was suspended from the practice of law for a period of two years based on his conviction of attempted petit larceny, a class B misdemeanor (see Matter of McLoughlin, 265 AD2d 9 [2000]). By decision and order on motion of this Court dated November 16, 2009, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on the respondent’s fitness to be an attorney, including, but not limited to, the underlying circumstances of his misdemeanor conviction, whether the respondent ever notified the federal courts of his suspension, and whether court approval was obtained for the quantum merit fees he received after his suspension. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness dated July 23, 2010, and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent, Gerard E McLoughlin, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Gerard Feter McLoughlin to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Skelos and Angiolillo, JJ., concur.